The judgment of the court was pronounced by
King, J.
The plaintiff instituted an action for the recovery of S>800, alleged to be due by the defendant for the rent of a building, and caused the furniture in the leased premises to be provisionally seized. On a rule taken by the defendant, the provisional seizure was set aside by the district judge, and from the judgment on the rule the plaintiff has appealed.
There is no evidence in the record of the value of the furniture seized, and nothing to show that the matter in contest comes within the jurisdiction of this court. We cannot, on the present appeal, consider the principal aetion, and the amount which it involves. Our inquiries must be confined to the proceedings on the incidental demand, in which the judgment appealed from was a-endered. In that proceeding it was incumbent on the appellant to show that the amount in controversy brought it within the jurisdiction of this court. The .case is not to be distinguished in principle from that of Plique v. Bellomé, 2 Ann. 293. See also McDonogh v. Derbigny, Ib. 956.

Appeal dismissed.